                            IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

LUCAS CRANOR,                                        )
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )       Case No. 18-00651-CV-W-HFS
                                                     )
CLASSIFIED ADVERTISING                               )
VENTURES, LLC,                                       )
                                                     )
and                                                  )
                                                     )
TRADECO MEDIA GROUP, LLC,                            )
                                                     )
                      Defendants.                    )



                              ENTRY OF DEFAULT BY CLERK

       Upon request of the plaintiffs and after a review of the record of the Court, it appears that

defendant, Misty Oczkus, has failed to plead or otherwise defend as required by the Federal

Rules of Civil Procedure.   Therefore, DEFAULT of the following named defendant is

ENTERED pursuant to Federal Rules of Civil Procedure 55(a):


                             Classified Advertising Ventures, LLC

                                               and

                                   Tradeco Media Group, LLC




                                                     Paige Wymore-Wynn, Clerk of Court

Dated: February 14, 2019                             By: s/ Christy Anderson
                                                          Deputy Clerk




         Case 4:18-cv-00651-HFS Document 11 Filed 02/14/19 Page 1 of 2
Case 4:18-cv-00651-HFS Document 11 Filed 02/14/19 Page 2 of 2
